Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 1 of 17 PageID: 1




Allison L. Hollows, Esq.
FOX ROTHSCHILD LLP
Formed in the Commonwealth of Pennsylvania
Princeton Pike Corporate Center
997 Lenox Drive
Lawrenceville, NJ 08648-2311
Tel: (609) 896-3600
Fax: (609) 896-1469
ahollows@foxrothschild.com

Matthew C. Moschella, Esq.
(to be admitted pro hac vice)
SHERIN AND LODGEN LLP
101 Federal Street
Boston, MA 02110
Tel: (617) 646-2000
Fax: (617) 646-2222
mcmoschella@sherin.com

Attorneys for Defendants,
Imperia Engineering Partners, LLC

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


JUSTIN DELOACH,
                                                 Civil Action No.: _____________________
               Plaintiff,

               v.
                                                          NOTICE OF REMOVAL
IMPERIA ENGINEERING PARTNERS,
LLC,

               Defendant.


TO:    Clerk of the U.S. District Court for the District of New Jersey

       Pursuant to 28 U.S.C. §§ 1332(a), 1441(b), and 1446, defendant Imperia Engineering

Partners, LLC, (“Imperia”) by and through its counsel, Fox Rothschild LLP and Sherin and

Lodgen LLP, hereby files this Notice of Removal for the purpose of removing this action from




                                                1
Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 2 of 17 PageID: 2




the Superior Court of New Jersey, Law Division - Civil, Burlington County, to the United States

District Court for the District of New Jersey. In support of removal, Imperia states the following:

I.       PROCEDURAL BACKGROUND

         1.      This action was commenced by plaintiff Justin DeLoach (“DeLoach”) on January

18, 2021 in the Superior Court of New Jersey, Law Division-Civil, Burlington County (the

“State Court”), Docket No. BUR-L-000117-21, naming Imperia as the only defendant.

         2.      Plaintiff served Imperia with the Summons and Complaint via certified mail by

sending a letter dated April 8, 2021. (A copy of the Summons, Complaint and all other

documents filed in the State Court Action are annexed hereto as Exhibit 1).

         3.      DeLoach’s allegation arises out of his employment with Imperia. DeLoach’s

Complaint alleges that Imperia improperly terminated his employment on the basis of his race in

violation of New Jersey state law and seeks damages for the termination of such employment.

II.      REMOVAL IS PROPER BASED ON DIVERSITY JURISDICTION

         4.      This action is a civil action for which this Court has original jurisdiction under 28

U.S.C. § 1332 and is one that may be removed to this Court by the defendant pursuant to 28

U.S.C. § 1441.

         5.      This Court has jurisdiction over this action under 28 U.S.C. § 1332 because (a)

the parties to this action are citizens of different states and (b) the amount in controversy exceeds

$75,000.

      A. There Is Complete Diversity Between Plaintiff and Defendant

         6.      As alleged in the Complaint, plaintiff is a citizen of Pennsylvania.

         7.      Imperia is a limited liability company. “[T]he citizenship of an LLC is

determined by the citizenship of its members.” Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d




                                                   2
Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 3 of 17 PageID: 3




99, 105 (3d Cir. 2015) (complete diversity exists where all of an LLC’s members are diverse

from all parties on the opposing side) (internal citations and quotations omitted). Here, none of

Imperia’s members are citizens of Pennsylvania. Rather, Imperia’s members are citizens of

Delaware and California.

       8.      Given that plaintiff is a citizen of Pennsylvania and no members of Imperia are

citizens of Pennsylvania, there is complete diversity of citizenship between the parties.

   B. The Amount In Controversy Exceeds $75,000

       9.      As damages, plaintiff seeks in the Complaint, among other categories,

compensatory damages; punitive damages; liquidated damages; emotional pain and suffering;

reasonable attorneys’ fees; recoverable costs; and pre and post judgment interest.

       10.     As a Senior Electrical Engineer at Imperia, plaintiff’s annual salary was $115,000.

Given that plaintiff is seeking compensatory damages, which would potentially include back pay

from the date of his termination until the date of judgment and also front pay until some future

point, this category of damages alone satisfies the jurisdictional requirement. Indeed, even only

a back pay calculation from plaintiff’s termination to date – which took place on or about

November 25, 2019 (well over one year ago) – would exceed the jurisdictional requirement

given that such amount would be at least $115,000. When considering the full scope of damages

plaintiff seeks, the statutory requirement of $75,000 is exceeded even more significantly.

       11.     Given that plaintiff is seeking to recover more than $75,000, the statutory

requirement of 28 U.S.C. § 1332 is satisfied.




                                                 3
Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 4 of 17 PageID: 4




           III.   VENUE

           12.    Removal to this Court is proper pursuant to 28 U.S.C. § 110 because it is the

“district and division embracing the place where such action is pending,” specifically in the

District of New Jersey. See 28 U.S.C. § 1441(a).

           IV.    DEFENDANT HAS SATISFIED 28 U.S.C. § 1446

           13.    Pursuant to 28 U.S.C. § 1446(a), this Notice of Removal is accompanied by the

attached Exhibit 1, which constitutes a copy of all processes, pleadings, and orders served upon

defendant.

           14.    As required by 28 U.S.C. § 1446(b), this Notice of Removal is being filed within

thirty days after defendant first received a copy of the Summons and Complaint in the State

Court Action. As set forth above, Imperia was served with DeLoach’s Complaint via certified

mail in a letter dated April 8, 2021. Therefore, the filing of this Notice of Removal on May 3,

2021 is timely.

           V.     NOTICE PROVIDED AND DEFENSES MAINTAINED

           15.    Pursuant to 28 U.S.C. § 1446(d), defendant will give written notice of this

removal to plaintiff and shall file a copy of this Notice with the Clerk of the Superior Court of

New Jersey, Burlington County Law Division and the State Court Action shall proceed no

further.

           16.    By filing this Notice of Removal, Imperia does not waive any objections it may

have as to service, jurisdiction or venue, or any other defenses it may have to this action

including but not limited to all defenses specified in Fed. R. Civ. P. 12 and any other defenses.




                                                   4
Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 5 of 17 PageID: 5




          WHEREFORE, notice is hereby given that the action is removed from the Superior Court

of New Jersey, Burlington County to the United States District Court for the District of New

Jersey.

                                             Respectfully submitted,


Dated: May 3, 2021                    By:    /s/ Allison L. Hollows ____
                                             Allison L. Hollows, Esq.
                                             FOX ROTHSCHILD LLP
                                             Formed in the Commonwealth of Pennsylvania
                                             Princeton Pike Corporate Center
                                             997 Lenox Drive
                                             Lawrenceville, NJ 08648-2311
                                             Tel: (609) 896-3600
                                             Fax: (609) 896-1469
                                             ahollows@foxrothschild.com

                                             Matthew C. Moschella, Esq.
                                             (to be admitted pro hac vice)
                                             SHERIN AND LODGEN LLP
                                             101 Federal Street
                                             Boston, MA 02110
                                             Tel: (617) 646-2000
                                             Fax: (617) 646-2222
                                             mcmoschella@sherin.com

                                             Attorneys for Defendants,
                                             Imperia Engineering Partners, LLC




                                                5
Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 6 of 17 PageID: 6




               Exhibit 1
Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 7 of 17 PageID: 7
Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 8 of 17 PageID: 8
Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 9 of 17 PageID: 9
Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 10 of 17 PageID: 10
Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 11 of 17 PageID: 11
Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 12 of 17 PageID: 12
Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 13 of 17 PageID: 13
Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 14 of 17 PageID: 14
Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 15 of 17 PageID: 15
Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 16 of 17 PageID: 16
            BUR L 000117-21 01/19/2021 3:55:10 AM Pg 1 of 1 Trans ID: LCV2021126772
      Case 1:21-cv-10608-RMB-SAK Document 1 Filed 05/03/21 Page 17 of 17 PageID: 17
BURLINGTON COUNTY
SUPERIOR COURT
49 RANCOCAS ROAD
MT HOLLY          NJ 08060
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (609) 288-9500
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   JANUARY 18, 2021
                             RE:     DELOACH JUSTIN VS IMPERIA ENGINEERING       PARTNERS
                             DOCKET: BUR L -000117 21

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 3.

     DISCOVERY IS   450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON JAMES J. FERRELLI

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM       003
AT:   (609) 288-9500.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: DAVID M. KOLLER
                                             KOLLER LAW PC
                                             2043 LOCUST ST STE 1B
                                             PHILADELPHIA     PA 19103

ECOURTS
